DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 1/13/2022 is acknowledged.  Accordingly, the claims 18-298 are withdrawn from consideration as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 5/1/2020.  These drawings are found acceptable by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
(a)	The use of the term “iSeq™, MiSeq™, MiSeq™ or NextSeq™, MinlION, SmidglON, GridION or PromethlION sequencing system), lon Torrent™, the lon PGM™ and/or lon Proton™, GenapSys; BGISEQ-500” at page 23, which is a trade name or a SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Specifically in this case, the generic terminology are not clearly recited for each of the trade names disclosed.
Appropriate correction is required.

Nucleotide and/or Amino Acid Sequence Disclosures
6.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – The clean copy of the substitute specification does not include an Incorporation by Reference  paragraph in the specification regarding sequence listing. See item 1) a) or 1) b) above. 
Required response – Applicant must provide an incorporation by reference statement in the specification regarding submission of the sequence listing.  If filed electronically, Applicant must include the name of the ASCII text file; the date of creation; and the size of the ASCII text file in bytes (see above).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 1-17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 1-17 are indefinite and confusing in the claim 1 in the “disposing” step wherein the concatemer  are disposed…”to produce a barcoded solid support comprising a plurality of the stem loop extending from the surface of the solid support” because it is unclear as to how the stem-loop structure of the concatemer is extended from the surface.  The claim appear to lack a step clearly reciting how the disposition of the concatemers actually occur to produce the structure of concatemer on the solid support.   
(b)	Claim 11 is indefinite at confusing at the recitation of “partial or complete sequencing adapter” because it is unclear as to what is meant by the terms “partial or complete” in reference to the sequencing adapters.  The terms are not clearly defined in the claims or specification (i.e., an exemplary disclosure is non-limiting) and thus it is unclear as to what is encompassed by the terminologies in the context of the claims.
(b)	Claim 16 is indefinite that the recitation of “claim 19” because the claim 19 is not under examination and has been withdrawn from consideration as being drawn to a non-elected invention.  It is suggested amending the claims to recite proper dependency.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claim 1-3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 20180044668, February 2018) in view of Arnold et al (WO 2014145128, September 2014).
concatemers, or "[DNA] nanoballs," that can be disposed on a surface. Sequencing methods can then be performed on the polynucleotide constructs, or on nanoballs comprising concatemers of the polynucleotide constructs, in order to detect and identify a target nucleic acid sequence [0037].  Jiang et al teach that in one embodiment, the mate pair library is a double-stranded mate pair library and the method comprises producing single strands from the mate pair library and ligating ends of the single strands to produce single stranded library circles.  Such library circles may be amplified by rolling circle replication to produce DNA nanoballs, which may be disposed in an array on a solid support to produce a DNA nanoball array [0009].  In the Figure 2, Jiang et al teach exemplary flow chart of library construction--ttCNT/Exo. A flow chart for constructing a library in which the first adapter and the second adapter are bubble adapters is shown. Input DNA is added at step 1 and is modified in steps 1 and 2 in preparation for ligation with the first adapter (step 3). The ligation product is amplified by PCR (step 4). The amplification product is subjected to a "USER-Circularization-PlasmidSafe" (U-C-S) process (step 5) that results in the formation of a dsDNA construct having a gap in each strand. A time and temperature controlled nick translation ("ttCNT") reaction is performed on the dsDNA construct (steps 6-8), then the resulting product is end-repaired (step 9) in preparation for ligation with the second adapter (step 10). The ligation product is amplified by PCR (step 11). The amplification reaction can include adding a barcode tag into the second adapter sequence by PCR. Single-stranded circular DNA constructs are formed from the amplification product by circularizing the amplification product in the presence of 
	Jiang teaches at [0051] The architecture of the adapter that is used with the methods of the present invention can include multiple features. In some embodiments, the adapter includes one or more of the following features: an inverted repeat sequence at both the 5' and 3' ends of the adapter, for configuring the oligonucleotides that form the adapter during attachment to DNA fragments; one or more restriction endonuclease recognition sequences; one or more amplification (e.g., PCR) primer hybridization sequences; one or more sequencing primer hybridization sequences (e.g., a hybridization sequence for an SBS primer or a hybridization sequence for a cPAL primer, also referred to herein as an "anchor probe"); one or more sequences for hybridizing a splint oligonucleotide used to circularize single-stranded DNA; one or more Rolling Circle Replication (RCR) primer hybridization sequences; one or more tag or barcode sequences or "stuffer" sequences for reading a tag or barcode by cPAL; and one or more "intruder" hybridization sequences (for oligonucleotides used to wash away an anchor during cPAL sequencing). 
	Jiang et al teach at [0057] In some embodiments, an adapter comprises one or more sequences for hybridizing a "splint" oligonucleotide. As used herein, a splint oligonucleotide is an oligonucleotide that is used in the circularization of single-stranded linear polynucleotide constructs (e.g., a linear construct comprising mate-pair polynucleotide arms, a first adapter, and a second adapter). The splint oligonucleotide hybridizes to the single-stranded circle at the site of ligation in order to stabilize the circle long enough for ligation to be carried out. [0058] In some embodiments, an adapter 
	Jiang et al do not expressly teach wherein the concatemer comprises of a plurality of linked units, comprising a barcoded stem-loop structure but rather teach that stem loop structures are within the scope of the invention and can be produced by the ligation of sticky ends or nicks or blunt end ligation (see [0175] and [0246]).
	Arnold provides a general teaching of a method of creating circular template comprising stem loop configurations to produce concatemeric amplicons (see para. [0006] – [0017]) .   Arnold et al teaches wherein the nucleic acid structures may comprise of a tag region wherein said tag may comprise of a barcode (see 0039]) (see also figures 4 and 5).   Arnold et al teach that the nucleic acids formed by the invention may positively affect current sequencing procedures (page 2, para. [0005]). 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have provide nucleic acid templates comprising stem loop forming regions and/or stem-loop structures to create concatemeric structures as taught by Jiang et al in view of Arnold for the intended purpose of positively improving current sequencing procedures as suggested by 
	Regarding claim 14, Jiang et al teach wherein the target may comprise of DNA or RNA or combination thereof ([0042].  Jiang et al teach wherein the barcode may comprise of a unique molecular identifier ([0058]).

Conclusion
13.	No claims ae allowed.  However, some of the claims have not been rejected under prior art.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637